                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JANE DOE,                                     )
      Plaintiff(s)                            )
                                              )
v.                                            )      Case No. 3:20-cv-00125
                                              )      Judge Crenshaw /Frensley
NEW ASPEN MANAGEMENT, LLC,                    )
     Defendant(s)                             )


                                            ORDER

       The Initial Case Management Conference set for April 21, 2020 at 9:30 a.m. shall be

conducted by telephone. All parties shall call 1-877-336-1831, and when prompted for the

access code, enter 7039387# to participate in the Case Management Conference. If a party has

difficulty connecting to the call or has been on hold for more than five (5) minutes, please call

615-736-7344.

       IT IS SO ORDERED.



                                                     ________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




     Case 3:20-cv-00125 Document 19 Filed 04/20/20 Page 1 of 1 PageID #: 74
